DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Zhao CN 109828350 A
.Re claim 1, Zhao teaches a camera optical lens (abstract line 1), sequentially comprising, from an object side to an image side: a first lens having a positive refractive power (see numeral L1); a second lens having a negative refractive power (see numeral L2) ; a third lens having a negative refractive power (see numeral L3); a fourth lens (see numeral L4); a fifth lens (see numeral L5); a sixth lens having a positive refractive power (see numeral L6); and a seventh lens having a negative refractive power (see numeral L7), wherein the camera optical lens satisfies following conditions: −10.00≤f3/f≤−3.00, where f denotes a focal length of the camera optical lens; f3 denotes a focal length of the third lens (claim 7-8 discloses an overlapping range of f3/f);
2.80≤v1/v2≤4.50; and v1 denotes an abbe number of the first lens; and v2 denotes an abbe number of the second lens (see table 1 56.33/17.74= 3.17).
	Re claim 2, Zhao teaches further satisfying a following condition: (R9+R10)/(R9−R10)≥5.00, where R9 denotes a curvature radius of an object side surface of the fifth lens; and R10 denotes a curvature radius of an image side surface of the fifth lens (see overlapping range in claim 11).
	Re claim 3, Zhao teaches further satisfying a following condition: −1.00≤f7/f≤−0.50, where f7 denotes a focal length of the seventh lens (see overlapping range in claim 15).
Re claim 4, Zhao teaches further satisfying following conditions: 0.52≤f1/f≤1.66 (claim 1 includes overlapping range); −4.08≤(R1+R2)/(R1−R2)≤−1.28 (see 0087 table value = 4.01); and 0.08≤d1/TTL≤0.24, where f1 denotes a focal length of the first lens (see claim 3 includes overlapping range); R1 denotes a curvature radius of an object side surface of the first lens; R2 denotes a curvature radius of an image side surface of the first lens; d1 denotes an on-axis thickness of the first lens; and TTL denotes a total optical length from the object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
Re claim 5, Zhao teaches further satisfying following conditions: −14.13≤f2/f≤−4.10 (claim 6 includes an overlapping range);3.40≤(R3+R4)/(R3−R4)≤15.14 (claim 5 includes overlapping range); and0.02≤d3/TTL≤0.06, where f2 denotes a focal length of the second lens (claim 5 includes overlapping range); R3 denotes a curvature radius of an object side surface of the second lens; R4 denotes a curvature radius of an image side surface of the second lens; d3 denotes an on-axis thickness of the second lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
Re claim 6, Zhao teaches further satisfying following conditions: 0.66≤(R5+R6)/(R5−R6)≤10.29 (see overlapping range in claim 7); and0.02≤d5/TTL≤0.06 (see overlapping range in claim 7), where R5 denotes a curvature radius of an object side surface of the third lens; R6 denotes a curvature radius of an image side surface of the third lens; d5 denotes an on-axis thickness of the third lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
Re claim 7, Zhao teaches further satisfying following conditions: −218.89≤f4/f≤24.99 (overlapping range in claim 9) −4.67≤(R7+R8)/(R7−R8)≤0.39 (overlapping range in claim 9); and 0.04≤d7/TTL≤0.14, where f4 denotes a focal length of the fourth lens (overlapping range in claim 9);  R7 denotes a curvature radius of an object side surface of the fourth lens; R8 denotes a curvature radius of an image side surface of the fourth lens; d7 denotes an on-axis thickness of the fourth lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
Re claim 8, Zhao teaches satisfying following conditions: −10.13≤f5/f≤2493.58 (see overlapping range in claim 11); and 0.02≤d9/TTL≤0.09, where f5 denotes a focal length of the fifth lens (see overlapping range in claim 11); d9 denotes an on-axis thickness of the fifth lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
Re claim 9, Zhao teaches further satisfying following conditions: 0.33≤f6/f≤1.92 (see overlapping range in claim 13); −4.89≤(R11+R12)/(R11−R12)≤0.21 (see overlapping range in claim 13); and0.04≤d11/TTL≤0.15, where f6 denotes a focal length of the sixth lens (see overlapping range in claim 13); R11 denotes a curvature radius of an object side surface of the sixth lens; R12 denotes a curvature radius of an image side surface of the sixth lens; d11 denotes an on-axis thickness of the sixth lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
Re claim 10, Zhao teaches further satisfying following conditions: 0.03≤(R13+R14)/(R13−R14)≤0.83 (see overlapping range in claim 1); and 0.03≤d13/TTL≤0.11, where R13 denotes a curvature radius of an object side surface of the seventh lens (see overlapping range in claim 15); R14 denotes a curvature radius of an image side surface of the seventh lens; d13 denotes an on-axis thickness of the seventh lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150070783 A1: 	Similar structure does not meet all numerical limitations
CN 206946076 U:		Similar structure does not meet all numerical limitations
CN 107678134 A:	Meets structural and numerical limitations potential 103 reference
CN 107797238 A:	Meets structural and numerical limitations potential 103 reference

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872